                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,            : Civil No. 1:19CV1148
                   Plaintiff,        :
                                     :
           v.                        :
                                     :
1250 COLTS PRIDE DRIVE,              :
FAYETTEVILLE, CEDAR CREEK TOWNSHIP, :
CUMBERLAND COUNTY,                   :
NORTH CAROLINA, WITH ALL             :
APPURTENANCES AND IMPROVEMENTS       :
THEREON,                             :
                                     :
625 SPENCER FARLOW DRIVE, UNIT 3-30, :
CAROLINA BEACH, NEW HANOVER          :
COUNTY, NORTH CAROLINA               :
WITH ALL APPURTENANCES AND           :
IMPROVEMENTS THEREON,                :
                                     :
and                                  :
                                     :
1857 TRYON DRIVE, UNIT 2,            :
FAYETTEVILLE, ROCKFISH TOWNSHIP,     :
CUMBERLAND COUNTY,                   :
NORTH CAROLINA, WITH ALL             :
APPURTENANCES AND IMPROVEMENTS       :
THEREON,                             :
                     Defendants.     :

                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, United States of America, by and through Matthew G.T.

Martin, United States Attorney for the Middle District of North Carolina, and respectfully

states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant real properties which constitute

or were derived from proceeds traceable to an offense constituting specified unlawful



            Case 1:19-cv-01148 Document 1 Filed 11/20/19 Page 1 of 6
activity as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense,

specifically a violation of 18 U.S.C. § 1347 (health care fraud), and/or 18 U.S.C. § 641

(theft of public money, property, or records).

       2.     The defendant properties are as follows:

       a.     All that certain lot or parcel of land known as 1250 Colts Pride Drive,

Fayetteville, Cedar Creek Township, Cumberland County, North Carolina, with all

appurtenances and improvements thereon, more particularly described as follows:

       BEING all of Lot 24 in a subdivision known as Holbrook Farms at Cedar
       Creek a Zero Lot Line Development, according to a plat of same duly
       recorded in Book of Plats 108, page 183, Cumberland County Registry,
       North Carolina

(See Exhibit A-1 attached hereto).    The record title holders of the subject real property

are Willie Dosher Cain and Amy Candice Cain.       The property was acquired on or about

April 25, 2006, by North Carolina General Warranty Deed recorded in the Cumberland

County Register of Deeds at Book 7218, Pages 894-895.

       b.     All that certain lot or parcel of land known as 625 Spencer Farlow Drive,

Unit 3-30, Carolina Beach, New Hanover County, North Carolina, with all appurtenances

and improvements thereon, more particularly described as follows:

       A unit ownership in real property pursuant to Chapter 47C of the General
       Statutes of North Carolina and being known and designated as Unit 3-30 In
       Paradise Cove, Phase 2, (Building 3) a condominium development, as the
       same is shown and described on a map thereof recorded in Condominium
       Plat Book 15 at Page 85 through 90 in the Office of the Register of Deeds of
       New Hanover County, North Carolina, and in the Declaration of




            Case 1:19-cv-01148 Document 1 Filed 11/20/19 Page 2 of 6
      Condominium recorded in Book 4869, at Page 3078 and following pages in
      said Registry, and all amendments and supplements thereto, specifically
      including that Supplement in Book 4924 Page 1509, and said unit is also
      conveyed SUBJECT TO AND TOGETHER WITH all of the rights,
      easements, covenants, terms, conditions of said Declaration and all
      amendments and supplement thereto, and being part of the same lands
      described in the deed recorded in Book 4608 at Page 798 in said Registry.

(See Exhibit A-2 attached hereto).   The record title holders of the subject real property

are Willie D. Cain and Amy Candice Cain.        The property was acquired on or about

September 18, 2014, by North Carolina General Warranty Deed recorded in the New

Hanover County Register of Deeds at Book 5849, Pages 66-70.

      c.     All that certain lot or parcel of land known as 1857 Tryon Drive, Unit 2,

Fayetteville, Rockfish Township, Cumberland County, North Carolina, with all

appurtenances and improvements thereon, more particularly described as follows:

      Being all of Unit 7-B, of Phase XI, Briarcliff Condominiums, as shown on a
      map of Phase X and Phase XI, Briarcliff Condominiums, as recorded in
      Condominium Book 1, Page 112-116, Cumberland County Registry, North
      Carolina.

(See Exhibit A-3 attached hereto). The record title holders of the subject real property

are Willie D. Cain and Amy C. Cain. The property was aquired on or about April 2, 2008,

by North Carolina Special Warranty Deed recorded in the Cumberland County Register of

Deeds at Book 7855, Page 383-384.




            Case 1:19-cv-01148 Document 1 Filed 11/20/19 Page 3 of 6
       3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant real properties. This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       4.     This Court has venue pursuant to 28 U.S.C. § 1355(b)(1) and 1395.

       5.     The defendant real properties have not been seized, and one or more of the

acts giving rise to forfeiture occurred in this district. The United States of America does

not request authority from the Court to seize the defendant properties at this time. The

United States will, as provided by 18 U.S.C. § 985(b) and (c)(1):

       a.     post notice of this action and a copy of the Complaint on the defendant real

              properties;

       b.     serve notice of this action on the defendant real property owners and any

              other person or entity who may claim interest in the defendant real properties;

              and

       c.     file a Lis Pendens in the county records of the properties status as a defendant

              in this action.

       6.     The facts and circumstances supporting the forfeiture of the defendant real

properties are contained in Exhibit A, attached hereto and wholly incorporated herein by

reference.




             Case 1:19-cv-01148 Document 1 Filed 11/20/19 Page 4 of 6
       WHEREFORE, the United States of America prays that judgment be entered

declaring the defendant properties be forfeited to the United States of America for

disposition according to law; and that the United States of America be granted such other

relief as this Court may deem just and proper, together with the costs and disbursements of

this action.

       This the 20th day of November, 2019.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                              /s/Lynne P. Klauer
                                              Lynne P. Klauer
                                              Assistant United States Attorney
                                              NCSB #13815
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              Phone: (336) 333-5351
                                              Email: lynne.klauer@usdoj.gov




                                            5




               Case 1:19-cv-01148 Document 1 Filed 11/20/19 Page 5 of 6
                                   VERIFICATION

      Pursuant to 28 U.S.C. $ 1746,   I verifu under penalty of perjury under the laws of

the United States of America, that the contents of the foregoing Complaint are true and

correct to the best of my knowledge, information and belief.




                                                  Boyles
                                       S pec  Agent
                                       Department of Veterans Alfairs




            Case 1:19-cv-01148 Document 1 Filed 11/20/19 Page 6 of 6
                                            DECLARATION

      I,   George Earl Boyles, a Special Agent with the United States Department            of Veterans

Aflairs, Office of Inspector Generat (VA-OIG), state under the penalty of perjury, pursuant to Title

28, United States Code, Section 1746, that the following is true and correct.

           1.     I   am a Special Agent with the Department of Veterans Aff'airs (VA), Office of

Inspector General (OIG), currently assigned to Fayefteville, North Carolina and have been so

employed since March 2010. I am responsible for felony investigations of crimes impacting the

programs, operations, and/or property        of the VA. That responsibility includes investigating

Healthcare Fraud, Wire Fraud, Mail Fraud and Theft of Govemment Funds, which occur in the

Middle District of North Carolina. I was previously employed as a Special Agent for the United

States   Army Criminal Investigation Command for ten years, serving in various locations including

the United States     Army Installation, Fort Bragg, in Fayetteville, North Carolina. My responsibility

there was the investigation     offelony crimes having nexus to the United   States   Army and included

Economic Crimes investigations. I have participated in over 150 felony criminal investigations.

           2.     This declaration is in support of a Verified Complaint of Forfeiture for the real

property known as:

                  a.       1250 Colts Pride Drive, Fayetteville, North Carolina;

                  b.       625 Spencer Farlow Drive, Unit 3-30, Carolina Beach, North Carolina; and

                  c.       1857 Tryon Drive, Unit 2, Fayetteville, North Carolina.

The facts and information contained in this declaration were obtained in the course ofan ongoing

investigation and are based on my personal knowledge or review of materials obtained during the

investigation.



                                                                                           A




                Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 1 of 14
          3.     Based on the information set lorth in this declaration, there is a reasonable basis to

believe the real properties identified in paragraph 2 above are subject to forfbiture pursuant to Title

'18,                                                                                                 ofa
       United Slates Code, Section 981, as they constitute or were derived from proceeds

specified law activity specifically violations of Title 18, United States Code, Sections 1347 (health

care fraud) and/or 641 (theft of public money, property or records). This declaration does not

include all ofthe information gathered thus far in the investigation.

         4.      This investigation concems Willie Dosher CAIN, who fraudulently obtained

Veterans Benefit Administration (VBA) benefit payments which were deposited into his bank

account(s) on a regular and recurring basis, or paid to or for his benefit through checks and

payments to third party vendors for personal expenses, loan and credit cards payments, transfers

to third parties, vehicle purchases, and the purchase and/or refinance of the defendant              real

properties in violation of Title 18, United States Code, Section 1341 and      'fitle   18, United States

Code, Section 641   .



Relevant VA Proqrams and Services

         5.      The VA operates the nation's largest integrated health care system, with more than

1,700 hospitals, clinics, community   living centers, domiciliaries, readjustment counseling centers,

and other facilities. A VA Regional Office is situated at 251 N. Main St., Winston-Salem, NC

27155 (Winston-Salem VARO). The Winston-Salem VARO processes approximately 64,000

disability-related claims per year, including the claims submitted by CAN.

         6.      The VBA is an agency of the VA responsible for administering programs that

provide financial and other forms ofassistance to veterans. their dependents, and survivors. Major




                                                   2




               Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 2 of 14
benefits include veterans' compensation, veterans' pension, survivors' benefits, rehabilitation and

employment assistance, education assistance, home loan guaranties, and life insurance coverage.

       7   .     V   A Disability Compensation is           a benefit paid to a veteran because   of injuries or

diseases that happened while on active duty or were made worse by active              military service'

       8.        Aid & Attendance (A&A) is an additional VA payment, supplementing the VA

pension, available to veterans requiring a higher level ofregular care provided by another person

or facility. Examples of "higher level of care" cited in 38 C.F.R. $ 3.352 include "inability of

claimant to dress or undress himseli," "frequent need of adjustment of any special prosthetic or

orthopedic appliances," "inability to attend to the wants ofnature," and "permanently bedridden."

The need for    A&A     means helplessness or being so nearly helpless as to require the regular "aid

and attendance" of another person.

       9.        A variety of additional benefits are available through the VA Rehabilitation               and

Prosthetic Services division, which               is   responsible   for policies and programs for     medical

rehabilitation, and prosthetic and sensory aids services that promote the health, independence and

quality of life for Veterans with disabilities. Available benefits include but are not limited to home

improvements and structural alterations, the purchase and adaptation                   of   vehicles, clothing

allowances, and the purchase of mobility devices.

VA Benefits and CAIN's DisabilitrClaiqt

        10.      On September      7   ,   2017   .    VA-OIG received a report that CAIN had grossly

exaggerated his claim of seruice-connected disability in order to obtain increased monthly benefit

payments from the      VA.   The repofi came from CAIN's estranged wifle, who said that although

CAIN claimed loss of use of his lower extremities, he was able to walk and carry out regular daily

                                                            3




               Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 3 of 14
activities. [CAIN and his wile separated on or about February I 1, 2017,     and,   divorced on or about

November 8, 2018.1

       I   l.        On September 12,2017,I conducted a query of a VBA database (SHARE), and

determined the following regarding       CAN's VA benefits:

                a.      Cain was listed as 100% Service Connected lor multiple conditions;

                b.      Effective October 1,2009, CAN's monthly benefit increased from $2,919 per

                        month to $6,819 per month;

                c.      As ofDecember l, 2016, CAIN began receiving $8,506 per month; and

                d.      CAIN's monthly benefit amount included A&A at the R-2 level with              an

                        effective date of August 6,2014.

       12.           Inquiries into CAIN's background revealed that CAIN served in the United States

Army beginning in 1964. In February 1965, CAIN was struck by shrapnel in the buttocks area

during combat in the Vietnam War. Following treatment, CAIN retumed to active service and

remained on active duty until he was honorably discharged         in l99l at the grade ofE-9.       Such

service included deployment to Vietnam, and a second deployment to the Middle East with a

Combat Engineering Unit during the Gulf War.

       13.           From at least 2008 to the present, CAIN has made numerous representations to the

VA that as a result of the February      1965 wound he has suffered various physical conditions and

limitations, including loss ofuse of both legs, as well as loss ofcontrol ofhis bowels and bladder,

so as to be 100% disabled and unable to work, unable to conduct       daily activities such   as dressing


or bathing, and unable to defecate or urinate without assistance. The following paragraphs detail



                                                     4




                Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 4 of 14
examples of specific representations CAIN made to the VA for consideration in determining his

benefits.

        14.    On   ldy   27,2011, CAIN signed a Statement in Support of Claim, VA Form 2l-

4138, under penalty of pe{ury, and submitted it by mail to the Winston-Salem VARO. In it, CAIN

requested a service-connected rating and Special Monthly Compensation       (A&A), saying that since

at least September 2009 he had required medications and physical interventions by his wife to have

bowel movements. CAIN attached several documents to his Statement, including a Supporting

Statement purportedly from his wife, dated June 30, 2009, stating that   CAIN's activities had been

limited in the past year and a half, that he had back problems, trouble getting out of bed on his

own, trouble rising from a kneeling or seated position, and that "[g]etting up appears to be very

painful for him and he gets around with the assistance ofa walking cane."

        15.    On September 17,2011, CAIN signed a Statement in Support of Claim, VA Form

2l-4138, under penalty of perjury, and submitted it by mail to the Winston-Salem VARO. In it,

CAIN reiterates his request for rating and A&A based on constipation, and adds that he was

diagnosed with cauda equina syndromer based on his 1965 combat           injury. CAIN's Statement

again includes various supporting documents, including a Supporting Statement purportedly lrom

his wife, dated September 17,2011, stating, "this letter is to verily the fact that I have to give aid




   I Cauda equina syndrome is a serious medical emergency, and compression ofthe nerves in
   the lower portion ofthe spinal canal causes it, and if left untreated it can lead to permanent
   loss ofbowel and bladder control, parasthesia, and paralysis ofthe legs.
   https //www.emedicinehealth.com/cauda equina svndrome/article em.htm (last accessed Oct
    23,2019)

                                                  5




            Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 5 of 14
to my Husband in order for him to have bowel movements." CAIN's ex-wife denies making the

statement and denies that she ever assisted him in order ior him to achieve a bowel movement.

        16.            On November 14, 2011, CAIN telephoned a VA call center in Columbia, South

Carolina, and filed a claim for special monthly compensation A & A based on bowel issues. The

record oithis phone call was sent to the Winston-Salem VARO for consideration in determining

his disabitity benefits.

        1'1   .        On March 7, 2012, CAIN was examined by a VA physician who completed VA

Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and

Attendance. The form was submitted                to the Winston-Salem VARO for           consideration in

determining CAIN's disability benefits. On Form 2l-2680, the physician noted the following:

                  a.       CAIN was seated upright in   a wheel chair,   which he can usually maneuver by

                           himself, but relies on others for distances and inclines;

                  b.       poor ability to walk distances; relies on wheelchair for most daily activity, but

                           able to transfer from wheelchair to bed and can manage a few steps and use a

                           walker for short distances (a few feet) in the home;

                  c.       wife assists him at least three times per week with his bowel needs;

                  d.       does not leave the home unless wife takes him;

                  e.       relies on his wife to drive him to all his appointments and assist him with his

                           whee.lchair.

        18.            On or about March 12,2012, CAIN sent a letter to the Winston-Salem VARO,

purportedly from his wife, in support of his benefits claim. The lefter is nearly identical to one

dated September 17,2011 (see fl15), and asserts she had to give him aid in order for him to have

                                                        6




                  Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 6 of 14
bowel movements, stating "...1 would have to use gloves along with a small sterile spoon to help

the movement." CAIN's ex-wife denies signing the letter and denies that she ever provided

assistance of this nature to      CAN.

          19.       On December 11,2012,          CAN    signed a Statement in Support of Claim,   VA Form

21-4138, under penalty of perjury, and submitted it to the Winston-Salem VARO. The Statement

provides in part,     "I have loss [sic] control/use of two of my extremities that makes      me helpless .   .



..   My wife dresses me and I have to be transpofied to and from my residence."

          20.       On June 27,2013, the        VBA ruled on CAIN's disability claim. The rating included

the decision to grant CAIN entitlement to a basic level of special monthly compensation under 38

U.S.C. $    1 1   14, subsection (1) and 38 C.F.R. 3.350(b) on account of being so helpless as to be in

need of regular aid and attendance while not hospitalized at U.S. govemment expense, effective

September 30, 2009. In making the decision, the               VA considered statements from CAIN abouthis

inability to control his bowels without the aid and assistance of his wife, his inability to walk more

than a few steps inside his home, and his reliance on his wife to drive and accompany him outside

their home. As a result of this Rating Decision, CAIN's monthly VA benefit increased from $3,073

to $3,761 (as ofJuly 2013).

          21.       On July 10,2013, the VA paid CAIN a lump sum in the amount of $18,197.00 in

retroactive benefits based on the increase in his disability rating. The money was deposited into

CAIN's Pentagon Federal Credit Union checking account ending in 8021.

          22.       On   ldy   22,2013, CAIN signed VA Form 21-0958, Notice of Disagreement, under

penalty ofperjury, objecting to        th   e June 27 ,2013 Rating Decision and requesting increased special

monthly compensation for         a   higher level of A & A. As a basis fbr the disagreement, CAIN asserted

                                                          7




              Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 7 of 14
that the Rating Decision was predicated on a need for bowel and bladder care three times a week,

when in fact he required bowel and bladder care assistance daily.

         23.     On September 9,2013, CAIN signed a Statement in Support of Claim, VA Form

2l-4138, under penalty of perjury, and submitted it to the Winston-Salem VARO. In it, CAIN

requests assignment    ofa Decision Review Officer   and reiterates his request for increased special

monthly compensation for a higher level   ofA & A because "[my] bowel and bladder treatment        .   .



.   is actually every day."

         24.     On April 9, 2014, the VBA issued another Rating Decision based on CAIN's

disability claim. The decision granted CAIN entitlement, effective September 30, 2009, to a

significantly higher level ofspecial monthly compensation under 38 U.S.C. $ 1 114, subsection (1)

and 38 C.F.R. 3.350(b) on account of being so helpless as to be in need or regular aid and

attendance. In making the decision, the VA considered statements from CAIN about his inability

to contol his bowels without the aid and assistance of his wife, his inability to walk more than a

few steps inside his home, and his reliance on his wife to drive and accompany him outside their

home. As a result of this Rating Decision, CAN's monthly VA benefit increased from $3,817.42

to $8,330.25. The increase was due to the higher level ofA&A, a health care benefit.

          25.    On April 28,2014, the VA paid CAIN a lump sum in the amount ol$218,313.32

lor retroactive benefits based on the increase in his disability rating. The money was deposited

into CAIN's Pentagon Federal Credit Union checking account ending in 8021.

         26.     On October 8, 2014, CAIN signed VA Form21-4502, Application for Automobile

or Other Conveyance and Adaptive Equipment, under penalty of perjury. On the florm, CAIN

indicated he had a loss ofuse ofboth feet.

                                                8




              Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 8 of 14
        27.    On October 23,2014,      CAN   signed VA Form 10-1394, Application for Adaptive

Equipment Motor Vehicle, indicating he had a loss ofuse ofboth legs, above and below the knee.

        28.    On October   17   , 2016, CAIN signed VA Form 10-1394, Application for Adaptive

Equipment Motor Vehicle, indicating he had a loss ofuse ofboth legs, above and below the knee.

        29.    On December 14, 2018, CAIN signed an Application for Adaptive Equipment

Motor Vehicle, VA Form 10-1394, but failed to indicate the nature of his qualifuing disabilities.

        30.    On February 12,2019, CAIN signed VA Form 10-1394, Application for Adaptive

Equipment Motor Vehicle, but again failed to indicate the nalure of his qualifring disabilities.

CAIN's Backeround and Evidence His Claims are False

        31.    Following his discharge from the United States Army, CAIN served as a police

officer with the Fayetteville Police Department in Fayetteville, North Carolina, from 1992 until

his retirement in 2007 . During his service with the Fayetteville Police Department,   CAN   served

as a physical training officer, a firearms instructor, and a member ol the Emergency Response

Team.

        32.    Following his retirement from the Fayetteville Police Department in 2007 to the

present, CAIN has worked as a cerlified firearms instructor providing firearm instruction and

concealed carry certification classes to paying customers.

        33.    Following his retirement from the Fayetteville Police Department in 2007, until

2015, CAIN served as head of security for his church, such service requiring CAIN to conduct

patrols ofthe church grounds during services.




                                                 9




           Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 9 of 14
       34.      During the years 2009 to the present, CAN has enjoyed an active lif'e including

working as a firearm and concealed carry instructor, enjoying beach activities, playing basketball,

dancing, and conducting an active social life.

       35.      I have reviewed photographic and video images taken between the years 2009 to

the present, depicting CAIN dancing, surfing and riding waves, attending parties and sporting

events standing and walking unattended and unassisted, and playing basketball.

       36.      I interviewed CAIN's ex-wif'e on October 17,2017 and November 8, 2017 (before

their divorce), and March 4,2019. Over the course of these interviews, she made numerous

statements relating to    CAIN's health and needs, including the following:

           a.   she never provided any assistance       with feeding or bathing and reluted she ever

                assisled CAIN with any type of bodily waste elimination;

           b.   CAIN was very self-sufficient in all his personal daily activities including feeding

                and bathing;

           c.   CAN       had been seen by a spine specialist in Fayefteville, NC and she accompanied

                him to a training class about how to care for him if he ever needed assistance with

                bowel movements; however, she never had to actually assist CAIN. CAIN

                explained to her the training and equipment they received were precautionary ior

                the event he might ever need her assistance;

           d.   She denied she ever signed her name to, or submitted a letter to, the   VA on CAN,s

                behalf;

           e. cAIN had a motorized scooter but only used it when he had bowel and bladder
                appointments at the      vA   Spine   Clinic. GAIN never used the scooter at their
                                                   10




          Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 10 of 14
                  home: and

              i   CAIN never had an outside caregiver stay in their home.

Disabilitv, A&A Benefi ts

         37.      The Rating Decision on April 9, 2014, effectively increased CAIN's monthly

disability and A&A benefits to the highest level available to veterans. From December 2018 to

present, for example, CAIN's gross monthly benefit was $8,919.54, which includes approximately

$5,583.39 per month in    A&A. From December        2017 to November 2018, CAIN's gross monthly

benefit was $8,676.60, including approximately $5,431 .32 per month in          A&A.   (Note: These

amounts do not include    CAN's military retirement benelit.)

Pcnl:ed Bank Account ( 8021 & 502 4)

         38.      From at least 2009, CAIN had a "PenCheck Plus" checking account ending in

8021. On January 31, 2017,he opened an "Access America" checking account ending in 5024

and transferred the balance of account 8021 ($89,151.94) to account 5024.         All of CAIN's VA

benefits were electronically deposited to his checking account ending in 8021 until January 31,

2017, and thereafter to the successor checking account endin    gin 5024. Similarty, CAIN's military

retirement, social security benefits, and state retirement payments are electronically deposited to

his checking account.

Defendant Real Prooerlv    -   l2 50 Colts Pride Drive. Favetteville. North Carolina

         39- on or about April 25, 2006, CAIN and his wife purchased              the defendant real

property at 1250 Colts Pride Drive, Fayetteville, North Carolina. Based on the transfer
                                                                                        tax paid,

the purchase price   olthe property was approximately $254,000.00. A Deed ofrrust was recorded

on   April 28, 2006 securing a loan in the amount of $254,000.00. on or about January 3, 200g,
                                                                                               the

                                                   l1




            Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 11 of 14
property was refinanced and a new Deed of Trust was recorded securing a loan in the amount of

$259,200.00. On or about October 29,2008, the property was again reltnanced and a new Deed

of Trust was recorded securing a loan in the amount of $272,919.00. On or about January           12,

201 1, the property was refinanced for the third time and a new Deed of Trust was recorded securing

a loan in the amount   of$267,450.00. On or about February 12,2013,      the property was refinanced

a   fourth time and a new Deed ofTrust was recorded securing a loan in the amount of$253,500.00.

          40. A Specially Adapted Housing        (SAH) grant is available to service members and

veterans with certain permanent and total service-connected disabilities to help purchase or

construct an adapted home or modift an existing home to accommodate a disability. CAIN

became eligible for the SAH grant as a result   ofthe findings in the Rating Decision dated Aprit   9,

2014.

          41.     CAIN received SAH grant funds in the total of$85,645.00 ($70,465 in 2016 and

$   15,180 in 201 8) to fund additions and modifications to the defendant property at 1250 Colts Pdde

Drive, Fayetteville, North Carolina.

          42.    On or about December 2, 2014,   VA paid a total ol approximately $8, l5 8.49 for the

purchase and installation of a vertical platform   lift at the defendant property at 1250 Colts Pride

Drive, Fayetteville, North Carolina.

          43.    Based on reviews of Penled Bank records, monthly mortage paynnents on the loans

secured by the defendant real property     at 1250 colts Pride Drive came from cAIN's checking

accounts ending in 8021 and 5024,1o which proceeds of the fraudulent activity described in this

declaration were deposited.

I)el'cndant Real Pro pefiv    625 Spencer F-ar low Drive, Unit 3-30. Carolina Beach. North Carolina

                                                   12




             Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 12 of 14
       44.     New Hanover County deed records show that on November 3, 2014, CAIN and his

wile purchased the defendant real property,      a beach condominium, at 625 Spencer Farlow Drive,

Unit 3-30, Carolina Beach, North Carolina. Based on the transfer tax paid, the purchase price of

the property was approximately $128,000.00.       ADeedof Trust   was recorded on November 3, 2014

to secure a loan in the amount of   $I   02,400.00.

       45.     PenFed Bank records show that on October 30,2014,         CAIN withdrew $28,138.32

in the form ofan official check lrom his PenCheck Plus account ending in 8021. Based on the

transfer tax and Deed ofTrust described in the preceding paragraph, this amount appears to be the

amount due from CAIN at closing olthe purchase ofthe Carolina Beach property.

       46.     Based on reviews ofPenFed Bank records, monthly mortgage payments on the loan

secured by the Carolina Beach real properly came from CAIN's checking accounts ending in 8021

and 5024, to which proceeds ofthe fraudulent activity described in this declaration were deposited.

       47.     On June 20,2019,I visited 625 Spencer Farlow Drive, Unit3-30. I noted the Unit

is on the third floor, and there is no elevator or other means of access to the third floor lbr a

wheelchair.

Defendant Real Property   - 1857 Tryon Drive, Unit 2, Fayetteville,    North Carolina

       48.     Cumberland County deed records show that on April 7,2008, CAIN and his wife

purchased a condominium located at 1857 Tryon Drive, Unit 2, Fayetteville, North Carolina.          A

Deed of Trust was recorded on   April 7,2008to secure a loan in the amount of $46,525.00.

       49.     Based on reviews ofPenFed Bank records, monthly mortgage payments on the loan

secured by the defendant real property at 1857 Tryon Drive. Unit 2, came from       CAIN's checking

accounts ending in 8021 and 5024, to which proceeds        ofthe fraudulent activity described in this

                                                      13




          Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 13 of 14
declaration were deposited

                                                CONCLUSION

        50.      Based on my training and experience and the investigation described above, there

is a reasonable basis to believe that the real properties identified in paragraph 2 above are subject

to forfeiture pursuant to Title 18, United States Code, Section 981, as they constitute or were

derived from proceeds of a specified law activity specifically in violations of Title 18, United

States Code, Sections 1347 (heatth care fraud) and/or 641 (theft       of public money, property or

records).

        "n i"   tn"/d   luyof   November, 2o I 9.
                                                             (^\


                                                                   IBo
                                                         Special Agent
                                                         United States Depa(ment of Veteran Affairs
                                                         Office of Inspector General




                                                    t1




            Case 1:19-cv-01148 Document 1-1 Filed 11/20/19 Page 14 of 14
                                                             A-1

Case 1:19-cv-01148 Document 1-2 Filed 11/20/19 Page 1 of 2
Case 1:19-cv-01148 Document 1-2 Filed 11/20/19 Page 2 of 2
                                                      A-2



Case 1:19-cv-01148 Document 1-3 Filed 11/20/19 Page 1 of 5
Case 1:19-cv-01148 Document 1-3 Filed 11/20/19 Page 2 of 5
Case 1:19-cv-01148 Document 1-3 Filed 11/20/19 Page 3 of 5
Case 1:19-cv-01148 Document 1-3 Filed 11/20/19 Page 4 of 5
Case 1:19-cv-01148 Document 1-3 Filed 11/20/19 Page 5 of 5
                                                             A-3




Case 1:19-cv-01148 Document 1-4 Filed 11/20/19 Page 1 of 2
Case 1:19-cv-01148 Document 1-4 Filed 11/20/19 Page 2 of 2
